Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EX- CHANGE ACT OF 1934 For the transition period from to Commission file number 0-27046 ORTEC INTERNATIONAL, INC. (Name of small business issuer in its charter) Delaware 11-3068704 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3960 Broadway New York, New York (Zip Code) (Address of principal executive offices) Issuer's telephone number (212) 740-6999 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X ] Check if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No[X ] State issuers revenues for its most recent fiscal year - $0  State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $4,458,080 as of May 31, 2007. State the number of shares outstanding of each of the issuers class of common equity, as of the latest practicable date: 8,963,870 as of May 31, 2007. (giving effect to issuance of 10,198 shares as a result of conversion of 38.2395 shares of Series B preferred stock for which the Series B preferred stock certificates have not been surrendered.) DOCUMENTS INCORPORATED BY REFERENCE None ORTEC INTERNATIONAL, INC. INDEX TO ANNUAL REPORT ON FORM 10-KSB FILED WITH THE SECURITIES AND EXCHANGE COMMISSION FOR THE FISCAL YEAR ENDED DECEMBER ITEMS IN FORM 10-KSB Page Facing page Part I Item 1. Description of Business 1 Item 2. Description of Property 21 Item 3. Legal Proceedings 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Part II Item 5. Market for Common Equity and Related Stockholder Matters 22 Item 6. Management's Plan of Operation 23 Item 7. Financial Statements 32 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 Item 8.A. Controls and Procedures 32 Item 8.B. Other Information 33 Part III Item 9. Directors and Executive Officers of the Registrant 34 Item 10. Executive Compensation 37 Item 11. Security Ownership of Certain Beneficial Owners and Management 41 Item 12. Certain Relationships and Related Transactions 44 Item 13. Exhibits 45 Item 14. Principal Accountant Fees and Services 47 Signatures 48 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-KSB includes forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934. These forward-looking statements involve a number of risks and uncertainties.
